Rosenberry, J.
{dissenting). I respectfully dissent from that part of the decision which holds that an estate when it has been assigned to trustees has not been settled and distribution thereof has not been made because the trust has not been executed. While it is true that the county court, under the provisions of sec. 2443, Stats., has jurisdiction of a trust created by a will which has been admitted to probate in such court, its jurisdiction is not exclusive, and the estate when assigned to the testamentary trustees is settled.
In Lamberton v. Pereles, 87 Wis. 449, 58 N. W. 776, it was said:
“The will in question was admitted to probate by the county court of Milwaukee county. The estate has been fully and finally settled in that court. Nothing remains but for the trustees to execute the trust as directed by the *378will. The jurisdiction of that court, however, is expressly extended by statute ‘to all cases of trusts created by will admitted to probate in such court.’ Sec. 2443. But such jurisdiction of the county court is not made exclusive. It is to be remembered that the circuit courts have original jurisdiction in all matters, civil and criminal, within this state, not excepted in the constitution nor prohibited by law. Const, art. VII, sec. 8. Such judicial power is vested in such courts, ‘both as to matters of law and equity.’ Id. sec. 2. The trustees in charge of the estate were within the jurisdiction of the circuit court for Milwaukee county. The contention that that court did not have jurisdiction to' prevent the diversion or dissipation of the income of the trust fund, or control the direction of its payment, is clearly untenable. There is no longer any particular reason in this case why such jurisdiction should be confined to the county court.”
See, also, Wells, Fargo & Co. v. Walsh, 88 Wis. 534, 60 N. W. 824.
Nor do I think the case of Estate of Wakefield, ante, p. 208, 196 N. W. 541, is authority for the proposition to which it is cited. That case as I understand it holds that a legacy which is to reach a legatee through a trustee remains a legacy while in the hands of the trustee. Under the provisions of sec. 2443 the county court undoubtedly had control of the trust estate. The question there was, Did the statute construed embrace a legacy which had passed into the hands of a trustee? In my-opinion the principle announced in Will of Dardis, 135 Wis. 457, 115 N. W. 332, has no* application in this case and the order should be reversed.